Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 3, 2015

                                      No. 04-15-00362-CV

                                        Javan P. SMITH,
                                            Appellant

                                                v.

                             DC CIVIL CONSTRUCTION, LLC,
                                        Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2015-CV-1978
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
         On June 15, 2015, appellant filed an affidavit of indigence in this court. On September
30, 2015, the court reporter responsible for preparing the reporter’s record in this appeal filed a
notification of late record stating the reporter’s record had not been filed because appellant had
failed to pay the reporter’s fee for preparing the record and appellant is not entitled to appeal
without paying the reporter’s fee. On October 22, 2015, we ordered any contest to the affidavit
to be filed in this court no later than November 2, 2015. On November 2, 2015, the appellee and
the court reporter filed a contest to the affidavit.

        It is therefore ORDERED that this cause is ABATED to the trial court “with instructions
to hear evidence and grant the appropriate relief.” TEX. R. APP. P. 20.1(h)(4). Within the time
constraints set forth in TEX. R. APP. P. 20.1(j), the trial court must provide notice, conduct a
hearing, and sign a written order regarding its indigence determination. It is further ORDERED
that a supplemental clerk’s record containing the trial court’s written order must be filed in this
court no later than five days after the date the order is signed. All other appellate deadlines are
SUSPENDED pending further orders from this court.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court